DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2021 and 10/11/2021 have been considered and placed of record in the file.
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
Applicant argument: Applicant argued that Krishnamurthy and Cirik fails to teach “transmitting ...a second reference signal to the second device over a second beam using the second component carrier during a second time interval that at least partially overlaps with the first time interval,”. Applicant argued that Krishnamurthy teaches a single reference signal and cannot be modified with Cirik. Applicant also argued that Cirik  teaches the wireless device may not be configured to send/transmit two different SRS with two different beams at the same time.
Examiner respectfully disagrees. In the previous Office action, Examiner admitted Krishnamurthy teaches a single reference signal in a carrier aggregation (CA) field and used Cirik which is in similar field to teach “transmitting a first reference signal with first component carrier over a first beam and transmitting second reference signal with a second component carrier over a second beam”.  Examiner further respectfully disagrees in regards to the assertion that Cirik does not teach “sending/transmitting two different SRSs with two different beams at the same time” as in at least paras. 346 and 359, Cirik teaches sending first and second SRS source that overlap in a time duration (para. 346) and a first beam associated with the first signal (first SRS) a second beam .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, 14, 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 8,503,322 B2, “Krishnamurthy”) in view of Cirik et al. (US 2020/0228190 A1, claimed priority from provisional application No. 62/790,753, hereinafter, “Cirik”).
Consider claim 29, Krishnamurthy teaches an apparatus for wireless communication, comprising (see at least figures 2-3, 6 and description thereof): a processor (see at least figures 2-3, 6 and col. 10 lines 5-7); and memory coupled to the processor (see at least figures 2-3, 6 and col. 10 lines 5-7), the processor and memory configured to: transmit, based at least in part on a carrier aggregation configuration associated with a first component carrier and a second component carrier, a first reference signal to a second device over a first band/sub channel using the first component carrier during a first time interval (see at least figures 4 (410), 7-8, abstract, col. 5 lines 64-67 and claim 1); transmit, based at least in part a second part of the reference signal to the second device over a second band/sub-channel using the second component carrier during a second time interval that at least partially overlaps with the first time interval (see at least figures 4 (410), 7-8, abstract, col. 5 lines 64-67 and claim 1, Krishnamurthy teaches transmitting a second symbol/part of the reference signal over a second subband during a second time slot that partially overlaps with the first time slot of the first component); receive, at a first device, a response from the second device that is based at least in part on the first reference signal and the second part of the reference signal (see at least figure 8 (830-840) and col. 10 lines 37-65, Krishnamurthy teaches UE sends (thus, first device receives) a response that is based on the first and second part of the reference signal); and transmit signaling comprising parameters to enable carrier aggregation at the second device, the parameters associated with the carrier aggregation configuration based at least in part on the response from the second device (see col. 10 lines 62-65, Krishnamurthy teaches second (UE) device receiving (thus first device transmitting), parameters associated with the carrier aggregation, thus, updating/enabling the carrier aggregation configuration).
Krishnamurthy teaches transmit, based at least in part on a carrier aggregation configuration associated with a first component carrier and a second component carrier, a first reference signal to a second device over a first band/sub channel using the first component carrier during a first time interval and transmit, based at least in part on the carrier aggregation configuration, a second part of the reference signal to the second device over a second band/sub-channel using the second component carrier during a second time interval that at least partially overlaps with the first time interval, however, did not particularly teach transmitting a first reference signal with first component carrier over a first beam and transmitting second reference signal with a second component carrier over a second beam. Cirik teaches said technique (see at least figures 17-18, 23, paras. 59, 321 and 332, Cirik teaches transmitting a reference in a first component (primary component carrier) over a first beam (fig. 17 (1716-1)) and transmitting another reference in a second component (secondary component carrier) over a second beam (fig. 17 (1716-2)).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Krishnamurthy and teach transmitting a first reference signal with first component carrier over a first beam and transmitting second reference signal with a second component carrier over a second beam, as taught by Cirik, thereby, allowing efficient beam management.

Consider claim 1: all of the limitations of method claim 1 are included in the apparatus claim 29, therefore, claim 1 is subjected to the same rejection applied to claim 29.


Consider claim 35: all of the limitations of method claim 35 are included in the apparatus claim 29, therefore, claim 35 is subjected to the same rejection applied to claim 29.

Consider claim 10, Krishnamurthy in view of Cirik teaches transmitting the first reference signal comprises transmitting the first reference signal during a first symbol duration (see col. 5 lines 61-67 and claim 1 in Krishnamurthy, Krishnamurthy teaches transmitting a first symbol of the reference signal (first reference signal)); and transmitting the second reference signal comprises transmitting the second reference signal during a second symbol duration that is synchronized at the first device with the first symbol duration (see col. 5 lines 61-67 and claim 1 in Krishnamurthy, Krishnamurthy teaches transmitting a second symbol of the reference signal which is synchronized in time domain with the first symbol).

(see figure 17 and para. 359 in Cirik, where Cirik teaches transmitting first signal using a first antenna panel (first RF chain)); and transmitting the second reference signal comprises transmitting the second reference signal using a second RF chain that is different than the first RF chain at the first device with the first symbol duration (see figure 17 and para. 359 in Cirik, where Cirik teaches transmitting second signal using a second antenna panel (second RF chain)).

Consider claim 12, Krishnamurthy in view of Cirik teaches transmitting the first reference signal comprises transmitting the first reference signal using a first radio frequency (RF) chain (see figure 17 and para. 359 in Cirik, where Cirik teaches transmitting first signal using a first antenna panel (first RF chain)), and transmitting the second reference signal comprises transmitting the second reference signal using the first RF chain (see at least paras. 413 in Cirik (may use at least one antenna panel); see figure 6 and description thereof in Krishnamurthy, where Krishnamurthy uses one RF chain to transmit both first symbol and second symbol reference signals).

Consider claim 14, Krishnamurthy in view of Cirik teaches transmitting the first reference signal comprises transmitting the first reference signal using a first resource block (see col. 4 lines 11-15 in Krishnamurthy, where Krishnamurthy teaches transmitting signals in non-contiguous (non-overlapping) manner); see at least figures 7b, 8, paras. 100-101 in Cirik, where Cirik teaches transmitting first component carrier and second component carrier being transmitted in different resource blocks); and transmitting the second reference signal comprises transmitting the second reference signal using a second resource block that is non-overlapping in a frequency domain with the first resource block (see col. 4 lines 11-15 in Krishnamurthy, where Krishnamurthy teaches transmitting signals in non-contiguous (non-overlapping) manner); see at least figures 7b, 8, paras. 100-101 in Cirik, where Cirik teaches transmitting first component carrier and second component carrier being transmitted in different resource blocks).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 8,503,322 B2, “Krishnamurthy”) in views of Cirik et al. (US 2020/0228190 A1, claimed priority from provisional application No. 62/790,753, hereinafter, “Cirik”) and ZHANG et al. (US 2017/0195998 A1, hereinafter “Zhang”).
Consider claim 13, Krishnamurthy in view of Cirik teaches transmitting the first reference signal comprises transmitting the first reference signal over a first band (see figure 7 and description thereof in Krishnamurthy; see at least paras. 99-100 in Cirik); and transmitting the second reference signal comprises transmitting the second reference signal over a second band that is non-overlapping with the first band (see figure 7 and description thereof in Krishnamurthy; see at least paras. 99-100 in Cirik, where Cirik teaches non-contiguous (non-overlapping) first and second carriers with different bandwidth), however, did not particularly teach a first and second signals transmitted over first and second millimeter wave bands, respectively. Zhang teaches said technique (see at least para. 276, Zhang teaches Pcell (first component) and Scell (second component) may use millimeter wave bands)
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Krishnamurthy and teach a first and second signals transmitted over first and second millimeter wave bands, respectively, as taught by Zhang, thereby, allowing efficient beam configuration.

Allowable Subject Matter
Claims 15-28, 30-34 and 39-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

“
receiving, at a first device, a first reference signal from a second device over a first beam using a first component carrier during a first time interval;
receiving, at the first device, a second reference signal from the second device over a second beam using a second component carrier during a second time interval that at least partially overlaps with the first time interval;
transmitting a response to the second device based at least in part on a beam correlation metric that is based at least in part on receiving the first reference signal over the first beam and receiving the second reference signal over the second beam; and
transmitting signaling comprising parameters to enable carrier aggregation at the first device to communicate with the second device according to carrier aggregation configuration parameters, transmitting the signaling being based at least in part on transmitting the response to the second device.
”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632